Citation Nr: 1227010	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.	Entitlement to service connection for an acquired psychiatric disorder.

2.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The Veteran served on active duty from February 1974 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for a lumbar spine disorder and also that entitlement to service connection for an acquired psychiatric disorder was not warranted.

The reopened claim for entitlement to service connection for a lumbar spine disorder and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1977 decision by the RO denied the Veteran's claim of service connection for a lumbar spine disorder.  The Veteran did not perfect an appeal of this decision.

2.  Evidence received since the RO's January 1977 decision which is neither cumulative nor redundant, raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The January 1977 decision which denied the Veteran's claim for service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the RO's January 1977 decision is new and material and the Veteran's claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been received, since the benefit sought on appeal has been granted as to reopening, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The Veteran contends that he has a lumbar spine disorder which was either incurred in or aggravated during his active duty service.  See, e.g., May 2000 statement.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510 (1992).

In January 1977, the RO denied the Veteran's claim of service connection for a lumbar spine disorder.  The RO denied the Veteran's claim on the basis that it concurred with a Medical Evaluation Board Report that the Veteran was unfit for duty because of chronic low back pain despite the lack of physical findings to support the Veteran's subjective complaints; that he failed to meet the minimum standards for enlistment or induction; and that his physical disability was neither incurred in nor aggravated by a period of active military service.  The RO considered the Veteran's service treatment records and a private treatment record in making this decision.  The Veteran was notified of this decision and did not perfect an appeal of the issue.  Thus, it became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the January 1977 decision includes VA treatment records and private treatment records.  Specifically, there is an August 2008 VA treatment record noting that the Veteran's x-rays show mild degenerative changes in the lower lumbar spine as well as other evidence indicating that the Veteran receives payment from the Social Security Administration (SSA) for disability.  See e.g., April 2012 Response from the SSA.

The Board concludes the VA treatment records and evidence of receipt of SSA benefits are new and material evidence to reopen the claim.  They were not previously of record at the time of the January 1977 rating decision.  They are not cumulative of prior records because they provide information pertaining to the nature of his lumbar spine disorder.  This evidence is presumed credible, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disorder is reopened; to this extent only, the appeal is granted.


REMAND

The Board has determined that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As such, the Board will determine if service connection is warranted for a lumbar spine disorder.  Further, additional development is warranted with respect to the Veteran's claim for service connection for an acquired psychiatric disorder.

The Board finds that the Veteran should be afforded a VA examination in order to determine the etiology of any current lumbar spine disorder.  The Veteran's service treatment records include an August 1974 Medical Board Report which found the Veteran suffered from lumbosacral pain, which existed prior to service.  In a later August 1974 service treatment record the Veteran submitted a statement that he was in a car accident prior to service, but that he also further reinjured his back during boot camp.  See also, March 12, 1974 and August 13, 1974 service treatment records noting complaints of back pain.  The Board notes that there has been no opinion given as to the etiology of the Veteran's lumbar spine disorder.  

The Veteran has also reported that he receives benefits from the Social Security Administration (SSA).  See e.g., April 2012 Income Net Worth and Employment Statement and April 2012 Response from the SSA.  However, there are no records from the SSA found in the claims file.  Therefore, a remand is required for the Agency of Original Jurisdiction (AOJ) to request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

2.	After completing #1, schedule the Veteran for a VA examination in order to determine the etiology of any current lumbar spine disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should specifically review the service treatment records noting complaints of back pain and an August 1974 Medical Board Report.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not that any current lumbar spine disorder is related to a disease or injury in service, and

b)  Whether there is clear and unmistakable (obvious or manifest) evidence any current lumbar disorder existed prior to service, and if so, whether there is clear and unmistakable evidence that this disability was not aggravated (permanently worsened) in service beyond the natural progression of the disorder.  

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 



							(CONTINUED ON NEXT PAGE)

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


